—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration, Kathleen Cafaro appeals from an order of the Supreme Court, Suffolk County (Seidell, J.), entered February 1, 2001, which granted the petition and denied her cross petition to compel arbitration.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, Transportation Insurance Company (hereinafter Transportation) validly disclaimed coverage regarding her claim for underinsured motorist benefits. Insurance Law § 3420 (d) requires an insurer to give written notice of a disclaimer as soon as is reasonably possible to the insured, the injured person, or any other claimant, when an accident occurs within the State of New York. However, since the accident in this case occurred in Aruba, Insurance Law § 3420 (d) is inapplicable (see Brennan v Liberty Mut. Fire Ins. Co., 204 AD2d 675, 676). Accordingly, Transportation was not precluded from disclaiming coverage.
In light of our determination, it is unnecessary to reach the *619parties’ remaining contentions. Florio, J.P., Feuerstein, Krausman and Crane, JJ., concur.